Title: From John Adams to the President of Congress, 4 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 4. 1781

I should Scarcely be credited, if I were to describe the present State of this Country. There is more Animosity against one another, than against the common Ennemy. They can agree upon nothing. Neither upon War, nor Peace: neither upon acknowledging the Independency of America, nor upon denying it. Hopes of a general Peace, which flatter all Parties, are continually kept up by Tales and Artifices, which are too gross to impose upon any Man who has the free Use of his Reason. There is yet as much fear of provoking England, as if she was their Freind, or their Protector.
The naval force of England, is held in check, by her other Ennemies in Such a manner, that the Ships of the Republick, would be able to do a great deal, if they were employed: but they do nothing: and there is as little done, by Individuals in Privateering, as by the national Marine.

They however, or Somebody for them do their full Share with the other Powers of War in writing Paragraphs in the Gazettes, in which their Forces and Efforts are exagerated.
It will be three or four Years, according to every present Appearance before this nation will get warm enough to do any Thing, and therefore Americans, I think have no ground at all to expect any Kind of Assistance or Encouragement from hence. The Dutch Officers would fight, if they had opportunity: and the English are not without Apprehensions from them, So that probably they will think themselves obliged to keep more of their Forces at home, than they would if the Dutch were not in the War. This is all the Advantage, that We shall derive.
I have taken some Pains to discover the true Motives and Causes of that Aversion, which prevails, against acknowledging American Independence,—to consider it, in the Strongest Light, even as the English themselves consider it, it is but an Hostility against an open Ennemy. The English themselves are laughing at them for their Blindness and Timidity, in not doing it. The immediate Advantages from it, in Trade, War, and Policy are obvious: The Disadvantages, no Man can see , but a Dutchman.
I never could get any other Answer to my Questions Why dont you acknowledge America? What Reasons have you against it? What are you afraid of? What harm could it do you? than this. We are Small and weak. We have no desire to do a brillant Action. We ought to avoid coming to Extremities with England, as long as possible. We ought not to provoke England. England must See, and know that she can never prevail in America, and therefore, if We were to provoke her, She will withdraw her Fleets and Armies from thence, fall upon this Republick and tear it to Pieces. This is So weak, that it is impossible, they should be in Earnest. There must be Some other View. None of them will avow it: but I take the Secret to be, they think they may be brought low by the English, and in such Case they might be able to purchase Peace by the Sacrifice of America. In this they are deceived again: but if they were not, there is a baseness of Soul in it that would disgrace Shylock the Jew. Thanks be to God it is neither not in the their Power of Jews or Dutchmen to Sacrifice America.
In Short the Nation has no Confidence left in its own Wisdom, Courage, Virtue or Power. It has no Esteem nor Passion, nor desire for either. It loves and Seeks Wealth and that alone. The depravation of the human heart, is more Striking and Shocking in this nation than it is, in France, or even England, because there is preserved more of an external show of Regularity, Morals and Religion which adds the odium of Hypocrisy, to that of Profligacy, and Corruption. Before I came to this Country I hoped it was not so bad as Some others: but I have learned enough to convince me, that although external Appearances differ somewhat, the Corruption of the Heart, and the debasement of the Understanding is very nearly equal in all the nations of Europe, and therefore that America can never be too much upon her Guard against them all.
I have the Honour to be
